Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3,5-13 and 15-17 are allowed in view of amendment and argument filed on 06/01/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey G. Killian on 06/03/2021.

The application has been amended as follows: 
	Claims 1 and 11 are amended as follows.  Claim 14 is cancelled.

1. (Currently Amended) A duplex stainless steels strip comprising a duplex stainless steel having the following composition, in weight%:
C    less than or equal to 0.02;
Si    0.05-0.40;
Mn    0.5-3.0;
Cr    31-33.0;

Mo    2.0-4.0;
N    0.40-0.60;
Al    0.010-0.035;
B    0.0020 - 0.0030;
Ca    0.0006 - 0.0040;
Cu    0-0.60;
V    0-0.15;
W    0-0.05;
Co    0-0.60;
Ti    0-0.03;
Nb    0-0.03;
P    less than or equal to 0.03;
S    less than or equal to 0.02;
balance Fe and unavoidable impurities,
wherein the duplex stainless steel consists of 30-70 vol% austenite phase and 70-30 vol% ferrite phase,
,
wherein, when the duplex stainless steels strip is in a cold-rolled form, the duplex
stainless steels strip has a tensile stress (Rm) between 1407  a yield stress (Rp0.2) between 1252 in the rolling direction and transverse to the rolling direction, and
wherein, when the duplex stainless steels strip is in an annealed form, the duplex
stainless steels strip has a tensile stress (Rm) between 1041 a yield stress (Rp0.2) between in the rolling direction and transverse to the rolling direction.

11. (Currently Amended) A method for manufacturing a duplex stainless steels strip, comprising the steps of:
providing a bloom comprising the duplex stainless steel having the following composition, in weight%:
C    less than or equal to 0.02;
Si    0.05-0.40;
Mn    0.5-3.0;
Cr    31-33.0;
Ni    5.0-10.0;
Mo    2.0-4.0;
N    0.40-0.60;
Al    0.010-0.035;
B    0.0020 - 0.0030;
Ca    0.0006 - 0.0040;
Cu    0-0.60;
V    0-0.15;
W    0-0.05;
Co    0-0.60;
Ti    0-0.03;
Nb    0-0.03;
P    less than or equal to 0.03;
S    less than or equal to 0.02;
balance Fe and unavoidable impurities,
transforming the bloom to a slab by using one or more hot working processes wherein the one and more hot working processes is performed at a temperature of from about 1000 to about 1300°C;
transforming the slab to a hot rolled strip by using one or more hot rolling steps wherein the one or more hot rolling steps is performed at a temperature of from about 1000 to about 1300°C;
quenching the hot rolled strip to a temperature of about 500°C; 
pickling of the quenched hot rolled strip;
cold working the pickled hot strip by using one or more cold rolling steps,
thereby producing the duplex stainless steel strip of claim 1.









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  closest prior art is Bergstrom (US 2001/0031217), Liu (CN107829043) and Kangas (US 6,689,231).
Bergstrom discloses a duplex stainless steel alloy with Heat No 631928 (Table 1) with Cr 33.4%, Ni 7.02%, Mo 2.93%, Mn 3.01%, N 0.57% and C 0.013% as closest prior art.    However, same Heat No 631928 in an annealed form has yield stress Rp0.2= 841 MPa and tensile stress Rm=994 MPa, hence, Rm is outside claimed Rm range of 1041-1060 MPa.
Liu discloses a duplex (austenite and ferrite) stainless steel thin strip with similar compositions and microstructure as required by instant claim 1 as indicated in Pages 10-12 of previous office action of 02/17/2021.  However, Liu’s broad ranges of yield stress Rp0.2= 600-800 MPa and tensile stress Rm=900-1100 MPa and none of Inventive Examples 1-5 (Pages 6-9) has yield stress and tensile stress within instant claim 1 ranges.
Kangas discloses a duplex stainless steel thin strip with Cr 28-30% as broad range (Abstract), hence Cr is outside amended Cr range 31-33%.
Hence, no prior art can be found to disclose instant claimed duplex stainless steel strip with similar chemical compositions, microstructure and yield stress and tensile stress as required by instant claim 1.
Hence, claims 1-3, 5-10 and 15-17 are allowed.  As a result of allowed product claim 1, withdrawn process claims 11-13 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733